UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2012 Date of reporting period:May 31, 2012 Item 1. Reports to Stockholders. Semi-Annual Report May 31, 2012 Investment Adviser Smead Capital Management, Inc. 1420 Fifth Avenue Suite 2625 Seattle, Washington 98101 Phone: 877-807-4122 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 SCHEDULE OF INVESTMENTS 10 STATEMENT OF ASSETS AND LIABILITIES 12 STATEMENT OF OPERATIONS 13 STATEMENTS OF CHANGES IN NET ASSETS 14 FINANCIAL HIGHLIGHTS 15 NOTES TO FINANCIAL STATEMENTS 17 NOTICE OF PRIVACY POLICY & PRACTICES 24 ADDITIONAL INFORMATION 25 Dear Shareholders: Despite a downdraft in May, the last six months have treated us well at the Smead Value Fund.The Investor Class gained 12.23% for the six month period ended May 31, 2012 versus a gain of 6.23% for the S&P 500® Index and 5.62% for the Russell 1000® Value Index. About the only drag on our returns has been the fact that the most deeply bargain-priced securities we own have stayed depressed in price or moved even lower.We had as many as 10 of our 26 companies fall into the lowest PE ratio quintile (bottom 20%) of the S&P 500 Index by the end of the period.Names like Gannett (GCI), Aflac (AFL), Goldman Sachs (GS) and Mylan Labs (MYL) continue to be priced at what we view as extremely low while generating free cash flow from the execution of their business plans. Our star performers included eBay (EBAY), Disney (DIS) and Cabela’s (CAB).These companies are taking advantage of the underestimation of the US consumer, which seems to be the national pastime of equity portfolio managers.The US consumer has continued to whittle down debt and make good choices inside their income statement.For this reason, they have been able to buy the things they want, especially if they don’t cause installment debt. In our opinion, anecdotal evidence we are seeing all around America is proof that residential housing is making a comeback.When housing starts to pick up steam, blue collar employment should improve immensely and take consumer confidence up with it.This could cause a great deal of interest in the domestic economy and take interest away from the US investor fascination with the emerging market nations of the world.Instead, it is a reason for us to be very excited about the possibility that some day investors get re-excited about owning US stocks.We believe we are ahead of the competition in our optimistic view of the next five years and would like to think that we are in the second or third inning of this secular period. Warmest Regards, SMEAD CAPITAL MANAGEMENT, INC. Please see the following page for important information. 3 The information provided herein represents the opinion of Smead Capital Management, Inc. and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk.Principal loss is possible. Fund holdings are subject to change at any time and should not be considered recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of fund holdings.Current and future portfolio holdings are subject to risk. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The Russell 1000® Value Index measures the performance of those Russell 1000® companies with lower price-to-book ratios and lower forecasted growth values.You cannot invest directly in an index. Free Cash Flow is a financial performance measure calculated as operating cash flow minus capital expenditures.Price/Earnings (P/E) is a ratio comparing a company’s current share price to its per-share earnings. 4 SMEAD VALUE FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including advisory fees, distribution fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/1/11 - 5/31/12). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of ETFs or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 5 SMEAD VALUE FUND Expense Example (Continued) (Unaudited) Investor Class Expenses Paid Beginning Ending During Period Account Value Account Value December 1, 2011 - December 1, 2011 May 31, 2012 May 31, 2012* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.40%, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value December 1, 2011 - December 1, 2011 May 31, 2012 May 31, 2012* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.15%, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 6 SMEAD VALUE FUND Investment Highlights (Unaudited) The Fund will seek long-term capital appreciation through concentrated positions.Therefore, the Fund will maintain approximately 25-30 companies in its portfolio.The Fund will invest in U.S. large capitalization companies through ownership of common stock. Sector Breakdown (% of Investments) Continued 7 SMEAD VALUE FUND Investment Highlights (Continued) (Unaudited) Average Annual Total Returns as of May 31, 2012 Since Inception One Year Three Years (1/2/2008) Investor Class Shares % % )% S&P 500 Index (Total Return) )% % )% Russell 1000 Value Index )% % )% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 877-807-4122. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. The Russell 1000 Value Index measures the performance of those Russell 1000 Index companies with lower price-to-book ratios and lower forecasted growth values. One cannot invest directly in an index. Growth of $10,000 Investment * Inception Date Continued 8 SMEAD VALUE FUND Investment Highlights (Continued) (Unaudited) Average Annual Total Returns as of May 31, 2012 Since Inception One Year (12/18/2009) Institutional Class Shares % % S&P 500 Index (Total Return) )% % Russell 1000 Value Index )% % Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 877-807-4122. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. The Russell 1000 Value Index measures the performance of those Russell 1000 Index companies with lower price-to-book ratios and lower forecasted growth values. One cannot invest directly in an index. Growth of $1,000,000 Investment * Inception Date 9 SMEAD VALUE FUND Schedule of Investments May 31, 2012 (Unaudited) Shares Value COMMON STOCKS 98.57% Banks 4.89% Wells Fargo & Co. $ Consumer Services 10.12% H&R Block, Inc. McDonald’s Corp. Starbucks Corp. Diversified Financials 8.52% Bank Of America Corporation Franklin Resources, Inc. Goldman Sachs Group, Inc. Food & Staples Retailing 3.29% Walgreen Co. Health Care Equipment & Services 2.45% Medtronic, Inc. Insurance 7.84% Aflac, Inc. Berkshire Hathaway, Inc. (a) Media 12.21% Comcast Corp. Gannett Co., Inc. Walt Disney Co. Pharmaceuticals, Biotechnology & Life Sciences 24.11% Abbott Laboratories Amgen, Inc. Bristol-Myers Squibb Co. Johnson & Johnson Merck & Co., Inc. Mylan, Inc. (a) Pfizer, Inc. The accompanying notes are an integral part of these financial statements. 10 SMEAD VALUE FUND Schedule of Investments (Continued) May 31, 2012 (Unaudited) Shares Value Retailing 14.46% Cabela’s, Inc. (a) $ Home Depot, Inc. Nordstrom, Inc. Software & Services 10.68% Accenture PLC eBay, Inc. (a) TOTAL COMMON STOCKS (Cost $41,583,823) Principal Amount SHORT-TERM INVESTMENTS 1.27% Money Market Funds 1.27% Dreyfus Cash Management (b) $ TOTAL SHORT-TERM INVESTMENTS (Cost $703,793) TOTAL INVESTMENTS (Cost $42,287,616) 99.84% Other Assets in Excess of Liabilities 0.16% TOTAL NET ASSETS 100.00% $ (a) Non-income producing security. (b) Variable rate security. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. (“MSCI”) and Standard & Poors Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by Smead Capital Management, Inc. The accompanying notes are an integral part of these financial statements. 11 SMEAD VALUE FUND Statement of Assets and Liabilities May 31, 2012 (Unaudited) Assets Investments, at value (cost $42,287,616) $ Dividends and interest receivable Receivable for Fund shares sold Other assets Total Assets Liabilities Payable to affiliates Payable to Adviser Payable for Fund shares redeemed Payable for distribution fees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital $ Undistributed net investment income Undistributed net realized gain from investments Net unrealized appreciation on investments Net Assets $ Investor Class Shares Net assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share $ Institutional Class Shares Net assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share $ The accompanying notes are an integral part of these financial statements. 12 SMEAD VALUE FUND Statement of Operations For the Six Months Ended May 31, 2012 (Unaudited) Investment Income Dividend income $ Interest income Total Investment Income Expenses Advisory fees Administration fees Fund accounting fees Transfer agent fees and expenses Distribution fees – Investor Class Federal and state registration fees Audit and tax fees Legal fees Chief Compliance Officer fees and expenses Custody fees Reports to shareholders Trustees’ fees and related expenses Other expenses Total Expenses Less waivers and reimbursement by Adviser (Note 4) ) Net Expenses Net Investment Income Realized and Unrealized Gain on Investments Net realized gain from investments Change in net unrealized appreciation on investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ The accompanying notes are an integral part of these financial statements. 13 SMEAD VALUE FUND Statements of Changes in Net Assets Six Months Ended May 31, 2012 Year Ended (Unaudited) November 30, 2011 From Operations Net investment income $ $ Net realized gain from investments Change in net unrealized appreciation on investments Net increase in net assets from operations From Distributions Net investment income – Investor Class ) ) Net investment income – Institutional Class ) ) Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold – Investor Class Proceeds from shares sold – Institutional Class Net asset value of shares issued to shareholders in payment of distributions declared – Investor Class Net asset value of shares issued to shareholders in payment of distributions declared – Institutional Class Payments for shares redeemed – Investor Class ) ) Payments for shares redeemed – Institutional Class ) ) Net increase (decrease) in net assets from capital share transactions ) Total Increase in Net Assets Net Assets Beginning of year End of year $ $ Undistributed Net Investment Income $ $ The accompanying notes are an integral part of these financial statements. 14 SMEAD VALUE FUND – INVESTOR SHARE CLASS Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Period Ended May 31, 2012 Year Ended November 30, November 30, (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) Total from Investment Operations ) Less distributions paid: From net investment income ) — Total distributions paid ) — Net Asset Value, End of Period $ Total Return(2)(3) % )% Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(4) % After waiver and expense reimbursement(4) % Ratio of net investment income to average net assets: Before waiver and expense reimbursement(4) % )% After waiver and expense reimbursement(4) % Portfolio turnover rate(3) % The Investor share class commenced operations on January 2, 2008. Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Not annualized for periods less than one year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 15 SMEAD VALUE FUND – INSTITUTIONAL SHARE CLASS Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Year Ended Period Ended May 31, 2012 November 30, November 30, (Unaudited) Net Asset Value, Beginning of Period $ $ $ Income from investment operations: Net investment income Net realized and unrealized gain on investments Total from Investment Operations Less distributions paid: From net investment income ) ) ) Total distributions paid ) ) ) Net Asset Value, End of Period $ $ $ Total Return(2)(3) % % % Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(4) % % % After waiver and expense reimbursement(4) % % % Ratio of net investment income to average net assets: Before waiver and expense reimbursement(4) % % % After waiver and expense reimbursement(4) % % % Portfolio turnover rate(3) % % % The Institutional share class commenced operations on December 18, 2009. Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Not annualized for periods less than one year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 16 SMEAD VALUE FUND Notes to Financial Statements May 31, 2012 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Smead Value Fund (the “Fund”) represents a distinct, non-diversified series with its own investment objectives and policies within the Trust. The investment objective of the Fund is long-term capital appreciation. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Fund currently offers two classes of shares, the Investor Class and the Institutional Class. Effective September 29, 2009, the Fund renamed the existing class as Investor class shares. The Investor share class is subject to a 0.25% distribution fee. Effective December 7, 2009, the Fund issued a new class of shares, Institutional Class shares, which commenced operations on December 18, 2009. Each class of shares has identical rights and privileges except with respect to the distribution fees, and voting rights on matters affecting a single class of shares. The classes differ principally in their respective distribution expenses. Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Smead Capital Management, Inc. (the “Adviser”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”). If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances 17 SMEAD VALUE FUND Notes to Financial Statements (Continued) May 31, 2012 (Unaudited) and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees (the “Board of Trustees”). These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosures regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for each class of investments. These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of May 31, 2012: Level 1 Level 2 Level 3 Total Equity Common Stocks(1) $ $
